PER CURIAM:
Andersson Gustafsson Advokatbyra KB appeals the district court’s orders granting summary judgment in favor of Appellee John Packard on the Appellant’s claim of misrepresentation, denying default judgment against Appellees Ralph Genuario and Maija Harkonen and dismissing the Appellant’s claims against them, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Advokatbyra KB v. Genuario, No. 1:10-cv-00632-LOTRJ, 2011 WL 4479044 (E.D. Va. Sept. 7 & 26, 2011); (Oct. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.